18 N.Y.3d 855 (2011)
962 N.E.2d 268
938 N.Y.S.2d 844
2011 NY Slip Op 93105
YAN PING XU, Appellant,
v.
CITY OF NEW YORK, Sued Herein as NEW YORK CITY DEPARTMENT OF HEALTH AND MENTAL HYGIENE, Respondent.
Motion No: 2011-1161
Court of Appeals of New York.
Submitted November 7, 2011.
Decided December 20, 2011.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellant's motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.